Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 1 of 22 PageID #: 2439




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

FIRST QUALITY TISSUE, LLC,                       )
                                                 )
                       Plaintiff,                )
                                                 )
               v.                                ) C.A. No. 19-428-RGA
                                                 )
IRVING CONSUMER PRODUCTS                         ) PUBLIC VERSION
LIMITED and IRVING CONSUMER                      )
PRODUCTS, INC.,                                  )
                                                 )
                       Defendants.               )

            MEMORANDUM OPINION AND SPECIAL MASTER ORDER #3

       Before the Special Master are eight discovery-related disputes between Plaintiff First

Quality Tissue, LLC (First Quality) and Defendants Irving Consumer Products Limited and

Irving Consumer Products, Inc. (together, Irving). The table below lists the eight disputes and

the movant for each.

DISPUTES                                                                            MOVANT
   1. First Quality’s assertion of privilege over measurements, measurement         Irving
      protocols, and related materials withheld by First Quality and Mahr and
      Digital Metrology
   2. Irving’s subpoenas for documents from Amster and Amster attorneys             Irving
   3. Motion to compel documents and interrogatory responses relating to            Irving
      measurements and protocols
   4. Motion for protective order regarding the deposition of Irving CEO            Irving
      Robert Irving
   5. Motion for protective order regarding the deposition of First Quality         First Quality
      CEO Kambiz Damaghi
   6. Motion to strike and for sanction regarding Irving’s supplemental             First Quality
      invalidity contentions and new initial disclosures served 8/28/2020 and
      second supplemental invalidity contentions served 9/3/2020
   7. Motion to compel Albany documents                                             First Quality
   8. First Quality’s objection to disclosing First Quality confidential            First Quality
      information to Irving’s expert, Dale Kavalew
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 2 of 22 PageID #: 2440




Each party filed a motion on the docket for the disputes where it is the movant (D.I. 126 and

127). The parties submitted briefing on each of these disputes, and the Special Master held a

transcribed videoconference hearing on September 18, 2020.

       At the September 18, 2020 videoconference hearing, the Special Master ruled on disputes

3, 4, 5, and 7. For those disputes, the hearing transcript shall serve as the Special Master’s

Order. This Memorandum Opinion and Order addresses the remainder of the disputes.

I.     Dispute 1: First Quality’s assertion of privilege over measurements, measurement
       protocols, and related materials withheld by First Quality, Mahr, and Digital
       Metrology

       A. Background

       First Quality asserts three related patents, U.S. Patent Nos. 9,506,203, 9,580,827, and

9.725,853. All three are entitled “Soft Through Air Dried Tissue.” And all three claim priority

to the same August 2012 provisional application and March 2013 non-provisional application.

The patents issued between November 2016 and August 2017. The asserted claims require that

the outer surface of the through air dried (TAD) tissue has specific surface properties. These

properties include “Average Peak to Valley Waviness,” “Waviness Uniformity,” “Average

Primary Amplitude,” and “Amplitude Uniformity.” Of these, Pa (Average Primary Amplitude)

and Wc (Average Peak to Valley Waviness) are the focus of this motion.

       The specifications of the patents, which appear to be the same, state that “the tissue of the

present invention is measured to have Pa and Wc values that are both low and relatively uniform

compared to conventional TAD tissue products.” See, e.g., ‘203 patent at 9:24-26. The patents

disclose measured values of Pa and Wc for several prior art tissues and two embodiments of the

invention. Id. at column 9. These measurements were taken using Mahr, Inc’s profilometer and

analyzed using Digital Metrology Solutions, Inc.’s Omnisurf software. Id. at column 9.



                                                 2
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 3 of 22 PageID #: 2441




         Irving requested First Quality’s Pa and Wc measurements and protocols for obtaining

those measurements. Ex. D to Irving’s Opening Brief at 80-81 and 87-88. Irving also requested

the same measurement documents from Mahr and Digital Metrology. Exs. E and F to Irving’s

Opening Brief. The parties do not dispute that the requested documents are relevant.

         First Quality produced some documents regarding the measurements disclosed in the

patents. Tr. 27-29. But First Quality, Mahr, and Digital Metrology withheld the majority of

documents concerning Pa and Wc measurements based on claims of attorney-client privilege and

attorney work product, and each served a privilege log. Exs. K, L, and M to Irving’s Opening

Brief.

         Irving moves to compel production of measurements of the properties claimed or

described in the asserted patents, protocols for obtaining those measurements, and samples of

prior art products from First Quality and its third-party vendors Mahr Inc. and Digital Metrology.

First Quality voluntarily submitted 23 documents for in camera inspection. As Irving notes,

First Quality chose these documents unilaterally; they were not selected randomly.

         B. Legal Standards Governing Attorney-Client Privilege and Attorney Work
            Product

         The attorney-client privilege gives the client the “right to refuse to disclose confidential

communications between attorney and client made for the purpose of obtaining legal advice.”

Hoffmann–La Roche, Inc. v. Roxane Labs., Inc., No. 09–6335 (WJM), 2011 WL 1792791, at *4

(D.N.J. May 11, 2011) (internal citation omitted). The privilege “encourage[s] full and frank”

information exchanges within the attorney-client relationship to promote the observation of law

and the administration of justice. Upjohn Co. v. United States, 449 U.S. 383, 389 (1981);

Westinghouse Elec. Corp. v. Republic of Philippines, 951 F.2d 1414, 1423 (3d Cir. 1991). While

the privilege protects communications between privileged persons, it does not protect the facts

                                                   3
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 4 of 22 PageID #: 2442




underlying those communications. Brigham and Women’s Hosp. Inc. v. Teva Pharms. USA,

Inc., 707 F. Supp. 2d 463, 469 (D. Del. 2010) (citing Upjohn, 449 U.S. at 395).

         The United States Court of Appeals for the Third Circuit has held that the attorney-client

privilege applies to “(1) a communication (2) made between privileged persons (3) in confidence

(4) for the purpose of obtaining or providing legal assistance for the client.” In re Chevron

Corp., 650 F.3d 276, 289 (3d Cir. 2011). “‘Privileged persons’ include the client, the attorney(s),

and any of their agents that help facilitate attorney-client communications or the legal

representation.” In re Teleglobe Commc’ns Corp., 493 F.3d 345, 359 (3d Cir. 2007) (citation

omitted).

         The attorney work product doctrine is different from and broader than the attorney-client

privilege. INVISTA N. Am. S.a.r.l. v. M&G USA Corp., No. 11-1007, 2013 WL 12171721, at *4

(D. Del. June 25, 2013). Attorney work product protection shields documents “prepared by or

on behalf of attorneys in anticipation of litigation.” Westinghouse, 951 F.2d at 428; Fed. R. Civ.

P. 26(b)(3).

         Attorney work product is not discoverable absent a showing of substantial need, undue

hardship, or inability to obtain their equivalent by other means. Fed. R. Civ. P. 26(b)(3). Even if

such a showing is made, Rule 26(b)(3) requires courts to protect from disclosure “the mental

impressions, conclusions, opinions, or legal theories of a party’s attorney or other representative

concerning the litigation.” The party asserting the work product doctrine bears the burden of

demonstrating that the documents at issue were prepared by or for counsel in preparation for trial

or in anticipation of litigation. WebXchange Inc. v. Dell Inc., 264 F.R.D. 123, 128 (D. Del.

2010).




                                                  4
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 5 of 22 PageID #: 2443




         C. Discussion

         Irving first argues that the descriptions in the privilege logs fail to describe the withheld

materials “in a manner that, without revealing the information itself privileged or protected, will

enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A). Irving contends that the

logs use five generic descriptions that fail to establish that the documents are privileged or

protected. First Quality counters that the level of detail provided in the logs is “standard fare.”

According to First Quality, the entries are sufficient when read in conjunction with the

consulting agreements between counsel and Mahr and Dr. Malburg and considered with the

context provided in a declaration from First Quality’s head of product development, James

Sealy.

         Although the log entries are on the less detailed end of the spectrum, they do not violate

Rule 26 because they provide enough information to assess the claims, especially when

considered along with the Sealy declaration. Irving waited until its reply brief to explain why

First Quality’s descriptions allegedly are insufficient. Those arguments should have been raised

in Irving’s opening brief. D. Del. Civil Local Rule 7.1.3 (“The party filing the opening brief shall

not reserve material for the reply brief which should have been included in a full and fair opening

brief.”). In any event, Irving’s arguments are unvailing. Irving argues that “First Quality failed

to identify a specific author for nearly all entries on its own log and thousands of DM log

entries.” Irving’s Reply Brief at 3. Upon review, this is not the case. Almost all log entries

identify an author. Entries without an author listed appear to be attachments to emails where the

author of the email is identified. Irving also argues that many entries do not identify an attorney.

“A document need not be authored or addressed to an attorney in order to be properly withheld

on attorney-client privilege grounds.” SmithKline Beecham Corp. v. Apotex Corp., 232 F.R.D.

467, 477 (E.D. Pa. 2005) (citing Santrade, Ltd. v. Gen. Elec. Co., 150 F.R.D. 539, 545 (E.D.N.C.
                                                    5
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 6 of 22 PageID #: 2444




1993)). In any event, most of the entries cited by Irving identify a First Quality consultant like

Mahr or Dr. Malburg, who were working at the direction of First Quality’s attorneys. Thus, First

Quality’s log entries provide sufficient information to evaluate its privilege claims. See id. at

482-83. Even if the detail in the log entries had been lacking, Irving has not shown that any

deficiencies justify wholesale production of the logged documents. Irving’s motion to compel

based on the level of detail in the logs is DENIED.

       Irving moves to compel prior art tissue samples withheld by First Quality, Mahr, or

Digital Metrology. The prior art samples themselves are not protectable as work product or

under the attorney-client privilege and should be produced for inspection. See In re Teleglobe

Communications Corp., 493 F.3d 345, 361 (3d Cir. 2007). Even if the samples were somehow

construed to be attorney work product, Irving should have access to them because it has a

substantial need for prior art samples and there is no way for Irving to obtain their substantial

equivalent by other means. See Fed. R. Civ. P. 26(d)(3)(A). Irving’s motion to compel

production of any prior art tissue samples for inspection is GRANTED.

       Irving next challenges whether First Quality had any proper basis to withhold the logged

documents as attorney-client privileged or attorney work product. The documents withheld by

First Quality fall into three categories (see First Quality’s Answering Brief at 3-4):

       (1) Testing and analysis conducted by Dr. Malburg of Digital Metrology and Mahr at the
           direction of First Quality’s attorneys at Amster Rothstein & Ebenstein LLP to
           understand the methodologies described in third-party patents, and interpretation of
           data for Amster to use in its legal analysis and advice.

       (2) Projects with Amster related to obtaining patent protection on soft bath tissue
           products in 2013 and on towel products in 2015.

       (3) Testing that raised concerns about infringement by First Quality’s competitors with
           respect to recently filed patent applications.

       Each category is discussed in turn below.


                                                  6
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 7 of 22 PageID #: 2445




           i. Category (1)

       Documents in category (1) concern testing and analysis related to third-party patents, not

the patents asserted in this case. As the Sealy declaration points out, the Amster firm issued a

right-to-use opinion to First Quality concerning these third-party patents.

       Category (1) documents are “opinion letters and background memoranda with respect to

the scope and validity of patents and patent applications,” and thus are subject to work product

immunity. Hercules, 434 F. Supp. at 151 (internal citations omitted). The involvement of non-

testifying, third-party consultants Digital Metrology and Mahr does not change the result. See

D.I. 67 at 9 (finding that testing performed in the context of this litigation by consulting experts

is work product). The Special Master’s review of the documents from this category submitted

for in camera review confirms Mr. Sealy’s testimony. Thus, the documents in category (1) are

protectable as attorney work product. For these reasons, Irving’s motion to compel production of

the category (1) documents is DENIED.

       Because attorney work product protection is broader than the attorney-client privilege,

INVISTA, 2013 WL 12171721, at *4, and attorney work product protection applies to all

documents in category (1), analyzing the application of the attorney-client privilege to the

category (1) documents is unnecessary.

           ii. Category (2)

       Category (2), according to First Quality, includes “analysis and interpretation of various

data” pursuant to Dr. Malberg’s consulting agreement that “was sent to and used by Amster for

purposes of providing legal advice regarding patent prosecution.” First Quality’s Answering

Brief at 4. Presumably, “various data” includes Pa and Wc measurements of prior art tissue

samples. First Quality claims that category (2) documents are attorney-client privileged but



                                                  7
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 8 of 22 PageID #: 2446




makes no claim for attorney work product protection. See First Quality’s Answering Brief at 11-

12.

       Irving argues that the Pa and Wc measurements, protocols for obtaining them, and

samples that were measured are not protected by the attorney-client privilege because they are

facts. Irving is correct that “[w]hile communications between the attorney and the client are

protected by the privilege, the facts underlying those communications are not.” Brigham &

Women’s Hosp., 707 F. Supp. 2d at 469. Parsing communication from fact, however, often

creates “some difficult line-drawing problems.” Hercules, Inc. v. Exxon Corp., 434 F. Supp.

136, 145 (D. Del. 1977). The Hercules decision pointed out that “[t]he fact that a

communication contains technical information, however, does not automatically preclude

application of the privilege. If the primary purpose of the document is to solicit legal advice

based on that information, the privilege applies.” Id. at 148.

       Because drawing lines can be problematic when determining privilege in patent matters,

courts often examine challenged documents in camera before making a decision. See, e.g., id.;

Shire Dev. Inc. v. Cadila Healthcare Ltd., No. CA 10-581-KAJ, 2012 WL 5247315, at *4 (D.

Del. June 15, 2012). In Shire, Special Master Joshua W. Martin III reviewed each challenged

document in camera, found that certain documents and certain portions of documents contained

“purely technical or factual information,” and ordered those documents and portions of

documents to be produced. Shire, 2012 WL 5247315, at *4-8.

       Here, First Quality cites to no decision holding that purely technical or factual

information is protected by the attorney-client privilege. The closest First Quality comes is In re

Spalding Sports Worldwide, Inc., 203 F.3d 800, 806 (Fed. Cir. 2000). In re Spalding held that a

specific invention record containing technical information was attorney-client privileged where



                                                 8
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 9 of 22 PageID #: 2447




the “overall tenor of the document indicates that it is a request for legal advice or services.” Id.

But “Spalding does not insulate otherwise discoverable information simply because it is included

in a privileged communication.” Vasudevan Software, Inc. v. International Business Machines

Corp., 2011 WL 1599646, *2–*3 (N.D. Cal. 2011).

       To the extent that Pa and Wc measurements and protocols for obtaining them are purely

technical or factual, they are not protected by the attorney-client privilege. Of the documents

submitted for in camera inspection, at least ECA0001907181 and ECA0001907191 appear to be

from category (2). Both of these documents contain charts with purely technical or factual

information. Given First Quality’s statement at the hearing that many of the withheld documents

are “data” (Tr. 38:6-10), additional documents in category (2) likely contain purely technical or

factual information.

       To complete the record and perform the needed case-by-case determination, First Quality

shall submit all category (2) documents for in camera review. When submitting the documents

for review, First Quality will provide to the Special Master new versions of the three privilege

logs with the rows for the documents being submitted highlighted in yellow and a column with a

Bates or other control number for each document being submitted for review so the Special

Master can determine which document corresponds with which log entry. After reviewing the

category (2) documents, the Special Master will rule on what documents or portions of

documents shall be produced.1




1
  Irving raised a waiver argument regarding First Quality’s disclosure of some but not all Pa and
Wc measurements of prior art in the specifications of the asserted patents. “The waiver
exception has been narrowly construed.” Hercules, 434 F. Supp. at 156. Irving cites no decision
applying waiver of either attorney-client privilege or attorney work product protection in a
similar context. The Special Master declines to extend the waiver exception to this context.
                                                  9
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 10 of 22 PageID #: 2448




               iii. Category (3)

        Category (3), according to First Quality, contains “documents, communications, and

 technical reports related to assessment of infringement of First Quality’s intellectual property.”

 First Quality’s Answering Brief at 10. First Quality withheld these documents as both attorney-

 client privileged and attorney work product.

        Irving argues that because all of the documents withheld are dated long before this suit

 was filed in March 2019, they could not have been prepared in anticipation of litigation. As

 Irving correctly notes, no asserted patent issued before November 29, 2016, yet most of the

 entries in First Quality’s logs are dated earlier than 2016.

        Although Irving’s argument has some initial appeal, the particular facts at issue here

 show that litigation was anticipated as early as May 8, 2013. Anticipation of litigation is not

 limited to a particular amount of time prior to filing suit. Rather, “[t]he test to be applied is

 whether, in light of the nature of the documents and the factual situation in this particular case,

 the document can fairly be said to have been prepared or obtained because of the prospect of

 litigation.” Hercules, 434 F. Supp. at 151. As Hercules noted:


        a responsible patent attorney always anticipates the possibility of future litigation
        involving the patent. It is possible that, during the ex parte prosecution, certain
        memoranda or recordings, etc. prepared by the attorney may reflect concerns
        more relevant to future litigation than to the ongoing prosecution. If the primary
        concern of the attorney is with claims which would potentially arise in future
        litigation, the work product immunity applies; if the attorney’s primary concern is
        claims which have arisen or will arise during the ex parte prosecution of the
        application, however, the work product rule does not apply.

 Id. at 152.

        The declaration of James E. Sealy, the director of product development at First Quality,

 states that “around May 20, 2013, First Quality conducted testing that raised concerns about



                                                   10
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 11 of 22 PageID #: 2449




 infringement by First Quality’s competitors with respect to First Quality’s recently filed patents.”

 Sealy Declaration ¶ 10. The documents submitted for in camera review support Mr. Sealy’s

 testimony. In fact, the documents show that the testing began earlier, on May 8, 2013.

        In light of these facts, the record shows that the category (3) documents primarily

 concern future litigation rather than the ongoing prosecution of the asserted patents. Thus, they

 are protected attorney work product.2 See Reckitt Benckiser LLC v. Amneal Pharm., LLC, No.

 CIV.A. 11-6609 FLW, 2012 WL 2871061, at *6 (D.N.J. July 12, 2012); Lambeth Magnetic

 Structures, LLC v. Seagate Tech. (US) Holdings, Inc., No. 16-538, 2018 WL 466045, at *4-5

 (W.D. Pa. Dec. 19, 2017). For these reasons, Irving’s motion to compel production of the

 category (3) documents is DENIED.

 II.    Dispute 2: Irving’s subpoenas for documents from Amster and Amster attorneys3

        A. Background

        Amster Rothstein & Ebenstein LLP represented First Quality during the prosecution of

 the asserted patents. Irving served document and deposition subpoenas on the Amster firm and

 two individual prosecuting attorneys at the Amster firm (together, “Amster”). Amster served

 written objections. Irving’s Opening Brief at Ex. O. Fish & Richardson P.C., counsel for First

 Quality in this litigation, also represents Amster with respect to Irving’s subpoenas. Irving

 agreed to narrow the scope of its document subpoenas to “the contents of the prosecution files

 leading to the asserted patents (App. Nos. App. Nos. App. Nos. 61/679,337, 13/837,685,

 14/534,631, 15/170,746, and 15/443,885) other than those documents filed with the USPTO,


 2
   Because attorney work product protection is broader than the attorney-client privilege,
 INVISTA, 2013 WL 12171721, at *4, and attorney work product protection applies to all
 documents in category (3), analyzing the application of the attorney-client privilege to the
 category (3) documents is unnecessary.
 3
   The parties and Amster, through their counsel, agreed that the Special Master has authority to
 decide this dispute.
                                                 11
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 12 of 22 PageID #: 2450




 including measurements of the properties recited in the asserted claims, protocols for obtaining

 such measurements, and pre-March 15, 2013 bath or facial tissue product samples.” Irving’s

 Opening Brief at 8. Irving confirmed at the hearing that it is not currently moving to compel the

 deposition of Amster. Tr. 44:7-23.

        B. Discussion

        The prosecution files for the asserted patents—which are now the only documents

 sought—are clearly relevant. Amster and First Quality do not appear to argue otherwise. But

 Amster objects to the document subpoenas because: (1) they are overbroad and unduly

 burdensome; (2) many of the documents sought are available from First Quality or non-attorney

 third parties; (3) there is no requirement that a third party provide a detailed privilege log; and

 (4) the majority of the documents sought are privileged or work product.

        Amster’s undue burden argument fails because it is unsupported. Under Rule 45, a

 subpoena recipient may object on the basis that compliance with the subpoena would be an

 undue burden. Fed. R. Civ. P. 45(d)(3)(A)(iv). But Amster’s counsel admitted that he had not

 reviewed the five prosecution files sought by Irving and thus did not know the volume of

 documents involved or the contents of the documents. Tr. 42:9-44:4. Amster cannot credibly

 argue undue burden without knowing the volume of documents sought.

        Amster’s argument that many of the documents sought are available elsewhere might

 hold up if Amster was a typical third party. But Amster is not a typical third party. Amster

 represented First Quality, the plaintiff, during prosecution of the asserted patents. Amster is

 being represented here by the same firm representing First Quality. Arguably, the prosecution

 files sought here are under the control of First Quality and should have been collected by First

 Quality. Fed. R. Civ. P. 34 (a party may serve discovery on another party seeking documents in

 the other party’s “possession, custody, or control”). Further, because Amster’s counsel has not
                                                   12
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 13 of 22 PageID #: 2451




 yet reviewed the documents, the record is unclear as to the extent of any overlap between

 documents sought from Amster and those produced by First Quality or others. Under these facts,

 the possible availability of similar documents from other sources carries little weight.

        Amster’s objection that the majority of the documents sought are privileged is also

 suspect given that counsel has not reviewed the requested files and does not know their contents.

 The preparation of a log is contemplated by Fed. R. Civ. P. 45(e)(2)(A) (“[a] person withholding

 subpoenaed information under a claim that it is privileged or subject to protection as trial-

 preparation material must: … describe the nature of the withheld documents, communications, or

 tangible things in a manner that, without revealing information itself privileged or protected, will

 enable the parties to assess the claim.”). Amster has not provided a basis to find that preparation

 of a log would be an undue burden here.

        There is a fair chance, however, that many of the prosecuting attorneys’ files are

 privileged. To reduce the burden on Amster, I encourage the parties to meet and confer about

 the use of a categorical log rather than logging each document individually. Fed. R. Civ. P. 26,

 Notes of Advisory Committee on Rules—1993 Amendment (“The rule does not attempt to

 define for each case what information must be provided when a party asserts a claim of privilege

 or work product protection. Details concerning time, persons, general subject matter, etc., may

 be appropriate if only a few items are withheld, but may be unduly burdensome when

 voluminous documents are claimed to be privileged or protected, particularly if the items can be

 described by categories.”). See also The Sedona Principles, Third Edition: Best Practices,

 Recommendations & Principles for Addressing Electronic Document Production, 19 Sedona

 Conf. J. 1, 82 (2018) (“A categorical log may provide sufficient information for the requesting




                                                  13
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 14 of 22 PageID #: 2452




 party (and perhaps the court or a third party) to assess the validity of the privilege claims asserted

 as to each category of documents”).

        C. Conclusion on Dispute 2

        Irving’s motion to compel related to Amster is GRANTED-IN-PART and DENIED-

 IN-PART. Within ten (10) calendar days, Amster shall produce any portions of “the contents of

 the prosecution files leading to the asserted patents (App. Nos. App. Nos. 61/679,337,

 13/837,685, 14/534,631, 15/170,746, and 15/443,885) other than those documents filed with the

 USPTO, including measurements of the properties recited in the asserted claims, protocols for

 obtaining such measurements, and pre-March 15, 2013 bath or facial tissue product samples”

 that are not attorney-client privileged or attorney work product. Amster’s attorney-client

 privilege and attorney work product determinations shall be consistent with the Special Master’s

 discussion on Dispute 1, above. If Amster withholds any documents under a claim of attorney-

 client privilege or attorney work product, Amster shall produce a log with its production. This

 log shall comply with the requirements of Rules 26 and 45. The parties shall meet and confer

 about Amster’s use of a categorical log or other log type that avoids logging each document

 individually.

 III.   Dispute 6: First Quality’s Motion to strike and for sanctions regarding Irving’s
        supplemental invalidity contentions and new initial disclosures served 8/28/2020 and
        second supplemental invalidity contentions served 9/3/2020

        A. Background

        On February 24, 2020, Irving served Initial Invalidity Contentions that identified four

 prior art references and alleged anticipation under 35 U.S.C. § 102(b). Only one of the four

 references was a “through air dried” (TAD) tissue. At the Markman claim construction hearing,

 Irving argued that the term “through air dried” in the preamble of each asserted claim was not

 entitled to patentable weight. D.I. 79. If the TAD preamble has no patentable weight, then the

                                                  14
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 15 of 22 PageID #: 2453




 three non-TAD prior art references would anticipate, according to Irving. Id. On July 8, 2020,

 the Court issued a claim construction opinion that sided with First Quality and found the TAD

 preamble was limiting. D.I. 83 at 3.

         The Court’s claim construction threw a wrench into Irving’s invalidity contentions.

 Irving had identified only one TAD prior art reference. Irving claims that it then acquired and

 measured other samples of TAD Proctor & Gamble’s Puffs and Charmin products and identified

 some printed prior art references. Irving’s Sept. 11, 2020 Brief at 5. The evidence supplied by

 Irving indicates that at least one newly identified prior art tissue was ordered from an eBay seller

 on August 12, 2020, a little over a month after the Court’s claim construction opinion. Ex. DD.

         On August 28, 2020, Irving served supplemental invalidity contentions identifying the

 new prior art it had located and tested. In addition to anticipation, Irving also added obviousness

 positions and more detail to its § 112 and unenforceability positions. The same day, Irving

 supplemented its initial disclosures to name two third-party witnesses relevant to the prior art in

 its supplemental invalidity contentions.

         On September 3, 2020, Irving again supplemented its invalidity contentions, this time

 only adding additional measurement data on the previously disclosed prior art samples.

         Fact depositions in this case began on September 9, 2020. Ex. HH.

         First Quality moves to strike Irving’s supplemental invalidity contentions and initial

 disclosures and for sanctions under Rules 37 and 16(f).

         B. Discussion

          Rule 37(c)(1) provides that “[i]f a party fails to provide information . . . as required by

 Rule 26(a) or (e), the party is not allowed to use that information . . . to supply evidence on a

 motion, at a hearing, or at trial, unless the failure was substantially justified or is harmless.”



                                                   15
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 16 of 22 PageID #: 2454




        To determine whether a failure to disclose is harmless, courts in the Third Circuit

 consider the “Pennypack” factors, which include: (1) the prejudice or surprise to the party

 against whom the evidence is offered; (2) the possibility of curing the prejudice; (3) the potential

 disruption of an orderly and efficient trial; (4) the presence of bad faith or willfulness in failing

 to disclose the evidence; and (5) the importance of the information withheld. See

 Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997) (citing Meyers v.

 Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904-05 (3d Cir. 1977)). The

 determination of whether to exclude evidence is within the discretion of the court. See In re

 Paoli, 35 F.3d 717, 749 (3d Cir. 1994).

        Irving does not dispute that its supplemental invalidity contentions and identification of

 prior art witnesses disclosed new information and new positions. Nor could it. Instead, Irving

 argues that striking its new contentions would be an extreme sanction and Irving’s disclosures

 are harmless under the Pennypack factors.

        Irving correctly notes that “[c]ourts in the Third Circuit favor resolution of disputes on

 their merits, particularly with respect to patent validity issues, which raise public interest

 concerns extending beyond the immediate dispute between the parties.” EMC Corp. v. Pure

 Storage, Inc., 154 F. Supp. 3d 81, 93 (D. Del. 2016). Further, excluding critical evidence like

 invalidity contentions is an “extreme sanction, not normally to be imposed absent a showing of

 willful deception or flagrant disregard of a court order by the proponent of the evidence.” Abbott

 Labs. v. Lupin Ltd., 2011 WL 1897322, at *3 (D. Del. May 19, 2011) (quoting In re Paoli R.R.

 Yard PCB Litig., 35 F.3d 717, 791-92 (3d Cir. 1994)).

        Here, there is no evidence that Irving has been willfully deceptive or flagrantly

 disregarded a court order. To the contrary, it appears that Irving moved with reasonable



                                                   16
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 17 of 22 PageID #: 2455




 diligence in supplementing its invalidity contentions after it obtained and tested new prior art

 samples. Also, Irving violated no court order with its supplemental contentions—there was no

 deadline in the scheduling order for final invalidity contentions. This favors denying First

 Quality’s motion to strike.

        Even if Irving’s supplemental contentions had been untimely, analysis of the five

 Pennypack factors also favors denying First Quality’s motion.

        Factor 1: Surprise or Prejudice. First Quality should not be surprised that Irving

 supplemented its invalidity contentions following claim construction but well before the close of

 fact discovery, especially where the supplementation occurred before any depositions had been

 taken. And the nature of Irving’s supplementation—additional TAD prior art—is not surprising

 given the Court’s decision that the TAD preamble is limiting.

        The timing of the supplementation minimizes any prejudice. First Quality has had the

 opportunity to depose the newly disclosed witnesses and take discovery on the newly disclosed

 prior art. First Quality’s expert(s) will have the opportunity to opine on Irving’s new invalidity

 theories.

        First Quality cites no decision from this District striking invalidity contentions made

 before the close of fact discovery and before any depositions. Irving, however, cited decisions

 denying motions to strike when fact discovery provided an opportunity to cure any prejudice.

 See, e.g., WebXchange Inc. v. FedEx Corp., No. 08-133-JJF, 2010 WL 299240, at *3 (D. Del.

 Jan. 20, 2010).

        Factor 1 favors denying First Quality’s motion to strike.

        Factors 2 and 3: The possibility of curing the prejudice and potential disruption of an

 orderly and efficient trial. As just discussed, First Quality had ample opportunity to cure any



                                                 17
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 18 of 22 PageID #: 2456




 possible prejudice during fact discovery, and did so. Trial is almost a year away. D.I. 103.

 There is no reason to think that Irving’s new invalidity theories will affect the trial date, or any

 other case deadlines. Thus, factors 2 and 3 favor denying First Quality’s motion to strike.

        Factor 4: Bad faith or willfulness. There is no evidence that Irving acted in bad faith or

 willfully chose not to disclose its new invalidity theories and prior art witnesses earlier. As

 explained above, Irving acted diligently and adequately explained the timing of its actions.

 Factor 4 favors denying First Quality’s motion to strike.

        Factor 5: Importance of the information withheld. In light of the Court’s construction of

 the TAD preamble, Irving’s supplemental invalidity contentions and new prior art witnesses are

 critically important. See EMC, 154 F. Supp. 3d at 93. First Quality argues that because the new

 contentions are merely “supplemental,” they may reasonably be stricken. First Quality’s

 Opening Brief at 15-16. But First Quality’s reply brief paints a different picture: “Irving’s new

 contentions … neither narrow nor supplement its existing contentions.” First Quality’s Reply

 Brief at 2. First Quality cannot have it both ways. Irving supplemental contentions include

 important new prior art, and therefore Factor 5 favors denying First Quality’s motion to strike.

        C. Conclusion on Dispute 6

        First Quality’s motion to strike and for sanctions regarding Irving’s supplemental

 invalidity contentions and new initial disclosures served 8/28/2020 and second supplemental

 invalidity contentions served 9/3/2020 is DENIED.

 IV.    Dispute 8: First Quality’s Objection to Irving’s Expert, Dale Kavalew

        A. Background

        First Quality argues that because Irving’s proposed technical expert, Dale Kavalew, a

 Procter & Gamble retiree, currently serves as a “consultant to organizations in the Pulp and

 Paper Industry for consumer products and paper-making cost savings as well as expertise in
                                                   18
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 19 of 22 PageID #: 2457




 tissue paper making and fiber physics and functionality,” (First Quality’s Opening Brief at 18

 (quoting Ex. 16, Kavalew CV)), and since he has sought patent protection in the same subject

 matter as the asserted patents, he should not be allowed access to First Quality’s confidential

 information. Id. at 20. Irving argues First Quality falls short of its burden in objecting to Mr.

 Kavalew because it points to “no specific, concrete present harm but instead speculates about

 Mr. Kavalew’s possible future work and presumes he will violate his obligations under the

 Protective Order.” Irving’s Answering Brief at 17.

        B. Discussion

        Although courts have “inherent power” to disqualify expert witnesses, doing so is “a

 drastic measure that courts should impose only hesitantly, reluctantly, and rarely.” Hewlett-

 Packard Co. v. EMC Corp., 330 F. Supp. 2d 1087, 1092 (N.D. Cal. 2004). Courts consider the

 extent of the expert’s involvement with the receiving party’s business, present involvement in

 competitive decision-making, including advice related to research, the potential for future

 involvement, and the feasibility of separating the knowledge gained. Biovail Labs. Int’l SRL v.

 Abrika, LLLP, No. 04-61704, 2007 WL 788849, at *2 (S.D. Fla. Mar. 14, 2007); see also Ares-

 Serono, Inc. v. Organon Int’l B.V., 153 F.R.D. 4, 6 (D. Mass. 1993) (finding former employee

 who had “considerable” past involvement with receiving party but “minimal” present

 involvement was “properly characterized as an independent expert”); Streck, Inc. v. Research &

 Diagnostic Sys., Inc., 250 F.R.D. 426, 433 (D. Neb. 2008) (finding no evidence that expert

 would be “unable to separate any information he gains in this case from his present employment”

 and thus “no appreciable risk of inadvertent disclosure which would result in an unfair

 competitive disadvantage”).




                                                  19
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 20 of 22 PageID #: 2458




        Where the court is called upon to determine whether confidential information should be

 disclosed, it must “exercise its sound discretion to implement the philosophy of full disclosure of

 relevant information during discovery, while at the same time affording the parties reasonable

 protection against harmful side effects.” E.I. duPont de Nemours & Co. v. Phillips Petroleum

 Co., No. 81-508, 1982 WL 63780, at *1 (D. Del. May 17, 1982). As such, an expert’s agreement

 to be bound by the terms of a protective order and submit to the jurisdiction of the court for

 enforcement purposes favors allowing disclosure of confidential information. See, e.g., RR

 Donnelly & Sons Co. v. Xerox Corp., No. 12-cv-6198, 2013 WL 6696652, *2 (N.D. Ill. Dec. 19,

 2013) (“[A]s a consultant, it would seem that [the proposed expert] has a vested interest in

 ensuring that he is able to maintain the integrity of his representations. Indeed, if he cannot be

 trusted to honor those agreements, if he disclosed confidential information—whether deliberately

 or inadvertently—he would likely never be able to serve as a consultant again.”).

        The parties’ Stipulated Protective Order in this case contemplates that material

 designated Confidential or Highly Confidential may be disclosed to “[o]utside experts, whether

 testifying or not, retained in this action, and their necessary support personnel,” subject to certain

 procedures. D.I. 31 at 6-8. Confidential or Highly Confidential information “shall be held in

 confidence by each person to whom it is disclosed, shall be used only for purposes of this

 litigation, shall not be used for any other purpose, including business purposes, and shall not be

 disclosed to any person who is not entitled to receive it.” Id. at 8. The Order is clear that such

 information “shall not be used in any proceeding” including in front of the USPTO without

 written consent of the designating party. Id. Even information that is “derived from”

 Confidential or Highly Confidential information is afforded the same protections. Id. Before

 receiving Confidential or Highly Confidential information, a party’s expert must execute Exhibit



                                                  20
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 21 of 22 PageID #: 2459




 A to the Order, which requires the expert to agree to be bound by the Order’s terms, to submit to

 the jurisdiction of the Court, to expressly understand that failure to abide by the terms might

 constitute contempt, and further to agree to return or destroy all Confidential and Highly

 Confidential material at the conclusion of the matter. Id. at 17-18.

        In light of these terms, when challenging disclosure to an expert through the process

 outlined in the Order, “[t]he party seeking to prevent disclosure of the ‘Confidential’ or ‘Highly

 Confidential’ information and things to an individual shall have the burden to prove to the Court

 that such disclosure is inappropriate.” Id. at 10.

        First Quality has not met its burden. Although Mr. Kavalew may be a current consultant

 in the industry with experience and knowledge about the subject matter at issue, such a

 background is, to a certain extent, a prerequisite for participation in this litigation and not

 grounds for disqualification. Because First Quality has not demonstrated that Mr. Kavalew is

 involved in the competitive decision making process for Irving, or for any other identifiable First

 Quality competitor, there is not an articulated injury supporting the relief First Quality seeks.

 Irving’s interest in sharing information with its technical testifying expert, necessary in order to

 meaningfully present its defenses, outweighs any risk.

        C. Conclusion on Dispute 8

        First Quality’s motion to prevent Mr. Kavalew from accessing First Quality’s

 confidential information under the Protective Order is DENIED.



                                            *         *     *




                                                   21
Case 1:19-cv-00428-RGA Document 142 Filed 10/09/20 Page 22 of 22 PageID #: 2460




        This memorandum opinion and order is preliminarily submitted under seal as a

 precaution because various portions of the underlying briefing were marked highly confidential.

 Within three (3) business days of this order, the parties shall jointly email the Special Master and

 advise of any proposed redactions.


 IT IS SO ORDERED.


 Dated: October 2, 2020
                                                       Special Master Chad S.C. Stover




                                                 22
